Citation Nr: 1209624	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-34 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2009, the Board remanded the claim for additional development.  

In an April 2011 decision, the Board denied the Veteran's claim for service connection for a psychiatric disorder, to include PTSD. The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a September 2011 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran claims that she has PTSD related to a sexual assault which occurred in service.  Specifically, she has indicated that she was raped and sodomized by a fellow Naval serviceman.  

A Veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.303(c) (2011).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2011).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2011).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The Veteran's service medical records do not show any complaints, findings, or treatment for any psychiatric disorders in service.  The Veteran's entrance examination noted a normal psychiatric evaluation and she denied depression, excessive worry, and nervous trouble of any sort on a report of medical history form prepared in conjunction with the entrance examination.  During service, the Veteran was seen for a report of rectal bleeding for two weeks in June 1976.  She was noted to have blood around the rectum and whitish rectal discharge.  Examination of the rectum revealed a very small skin tag at the rectum and tenderness at the anus but no definite masses or thrombosis.  

Following service, several private psychiatric examinations, VA treatment reports and a VA examination report dated in January 2010 show reports of sexual abuse as a child, sexual assaults in service, and a history of abuse at the hands of her husband.  A psychologist in evaluations performed in April 2005 and November 2005, diagnosed the Veteran with PTSD, major depressive disorder, and personality disorder.  VA outpatient entries dated in June 2005 and August 2005 show diagnoses of PTSD related to childhood and military sexual trauma and depressive disorder.  

The January 2010 VA examiner diagnosed the Veteran with PTSD with depression.  The examiner indicated that considering the Veteran's history of childhood abuse and abuse within her marriage, it was not possible to state whether the Veteran's current PTSD symptoms were due to a personal assault in service in 1975.  The examiner stated that it was at least as likely as not that if the Veteran was assaulted during service, the experience led to an exacerbation of pre-existing PTSD symptoms.  However, the examiner did not find clear documentation, other than the Veteran's self-report, that the assault occurred.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate her account of the stressor incident.  Examples of that evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2011).

In order to properly assess the Veteran's claim, the Board finds that a VA psychiatric examination which includes psychiatric testing should be obtained.  

Additionally, the VA outpatient treatment reports dated through January 2011 are associated with the claims file and show psychiatric treatment.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated since January 2011 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since January 2011.  If the Veteran identifies any other relevant medical records, those records should be obtained.  Any negative responses should be associated with the claims file.  

2.  Then, schedule the Veteran for a VA mental disorders examination.  The examiner must review the claims file and must note that review in the report.    The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests, including psychiatric testing should be obtained.  The examiner should provide the following information:

a)  Provide a full multiaxial diagnosis pursuant to DSM-IV.  Specifically state whether each criterion for a diagnosis of PTSD is met.

b)  If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion at to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service including the reported assault in service.  The examiner should specifically make a finding as to whether there are factors to support the finding that the reported personal assault in service occurred, and should comment upon the service medical record report of rectal bleeding for two weeks in June 1976.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate her account of the stressor incident.

c)  If any diagnosis other than PTSD is appropriate, the examiner should specifically state for each diagnosis whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service including the reported assault in service.  

d)  The examiner should specifically state for each diagnosis whether there is clear and unmistakable evidence that any psychiatric disorder existed prior to service and, if so, whether any psychiatric disorder was aggravated beyond the natural progression of the disorder by the Veteran's active service including the reported assault in service.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


